Title: To Thomas Jefferson from the District of Columbia Commissioners, 6 January 1802
From: District of Columbia Commissioners
To: Jefferson, Thomas


          
            Sir,
            Commissioners Office 6th. January 1802
          
          William Rhodes having raised a frame for the purpose of a stable within eight feet of the building in which this Office is kept, and little more than twelve feet of the Office of the Clerk of Washington County, and still nearer than either to another brick building, the Commissioners on the 10th. ulto. wrote him the Letter, A. whereupon Mr. Rhodes agreed with a Gentleman for liberty to place the frame on an adjacent Lot, and declared his intention to remove it thither as soon as it should be in a state to remove with ease and safety—We however observed that he was preparing to underpin the frame, where it now stands, and in consequence wrote him the Letter (B); since which, we understand, legal advice has been sought, and an Opinion obtained, that no power exists in us to remedy this evil in a summary way; a principle which leads to important consequences, and which we presume may as well be determined in the present as in any future case; but, although we are of opinion, that such avowed infractions of established rules should be checked, and that this building in particular should be removed or demolished, yet we do not think it prudent to engage in a measure, which may probably end in litigation, without the direction of the President, or the opinion of his Counsel, as to the power of the Commissioners to enforce a compliance with the rules and regulations established by the President respecting the materials & manner of building in the City, and the mode of carrying that power into effect.—That such Opinion may be obtained we enclose an Extract of the Deeds of Trust (C) and a Copy of the rules and regulations established by President Washington in pursuance thereof (D).
          It may be proper to observe that the operation of the 1t. & 3d. Articles of those rules has been suspended till the first day of the present month, with this exception, that no wooden building should be placed within twenty four feet of a brick or stone building. This frame being within that distance we presume must be subject to the rules first established—We are
          with sentiments of the highest respect, Sir, Yr most Obt Servts.
          
            William Thornton
            Alexr. White
            Tristram Dalton
          
        